United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1188
Issued: February 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2009 appellant, through his attorney, filed a timely appeal of the decision of
the Office of Workers’ Compensation Programs dated February 26, 2009 wherein the Office
denied appellant’s request for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent impairment of his left lower
extremity, for which he received a schedule award.
Appellant, through his attorney, asked the Board to consider a greater impairment based
on the opinion of Dr. Mark Rowley, a Board-certified orthopedic surgeon, as well as the other
medical evidence of record.
FACTUAL HISTORY
On October 15, 1999 appellant, then a 34-year-old mail handler/forklift operator, filed a
traumatic injury claim alleging that on October 2, 1999 his left foot slipped from its position

while he was positioning the forklift to push boxes and that his foot got caught between the
boxes and the forklift. He noted that, as a result of this incident, he sprained his left ankle and
sustained a contusion to his left knee. The Office accepted appellant’s claim for left knee and
left ankle strains and a torn left medial meniscus. On May 4, 2000 appellant underwent an
arthroscopy of the left knee with full evaluation and debridgement of synovial capsular tissue
above the medial compartment and a partial very anterior tear of the meniscus medial. On
July 24, 2003 the Office issued a schedule award for a two percent impairment of the left leg.
On January 26, 2009 appellant filed a claim for an increased schedule award. In support
of his claim for an increased schedule award, he submitted a January 12, 2009 report by
Dr. Rowley, who reported, among other things, that appellant had chronic left knee pain after
prior partial meniscectomy. He opined that, based on diagnosis-based estimates of prior partial
meniscectomy from Table 17-33, page 547 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001), appellant was entitled to a permanent
impairment rating of two percent of the lower extremity.
By memorandum dated February 23, 2009, the Office referred appellant’s case to the
Office medical adviser for a determination as to whether appellant was entitled to a greater
schedule award greater than a two percent impairment to the left lower extremity.1 In a
memorandum dated February 23, 2009, the Office medical adviser agreed that appellant had a
two percent impairment of his left lower extremity based on impairment to his knee based on
Table 17-33 of the A.M.A., Guides.2
By decision dated February 26, 2009, the Office noted that appellant had previously been
paid a schedule award for two percent of the left lower extremity (knee). It concluded that the
medical evidence did not support an increase in the impairment already compensated.3
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of schedule members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
1

The Office indicated that appellant had a previous schedule award based on a seven percent impairment to the
left lower extremity based on a foot injury. This is also referred to by the Office medical adviser and is noted in the
February 26, 2009 decision. The Board is unable to locate anything in the record that confirms that appellant
received any such award based on a foot impairment.
2

The Office medical adviser mistakenly refers to an impartial medical examiner’s report dated January 12, 2009.
However, it is clear that he is actually referring to the report of appellant’s physician, Dr. Rowley.
3

The Office noted that appellant previously received a schedule award for a seven percent impairment of the left
lower extremity, specifically, the left foot/ankle.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

2

Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.6 The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard
for evaluating schedule losses.7
ANALYSIS
In the instant case, the Office accepted appellant’s claim for left knee and left ankle
strains and a torn left medial meniscus. It previously issued a schedule award based on a two
percent impairment of appellant’s left lower extremity. Appellant requested an increased
schedule award based on the opinion of Dr. Rowley and other unspecified evidence. However,
the Board finds that no medical evidence in the record establishes that appellant is entitled to a
schedule award for greater than a two percent impairment of the left leg. Dr. Rowley determined
that appellant was entitled to a schedule award for impairment to his left lower extremity of two
percent based on Table 17-33 of the A.M.A., Guides. The Office medical adviser agreed.
However, appellant already received a schedule award in this amount by decision dated
July 24, 2003. Thus, the Board finds that the record does not establish that appellant is entitled
to a greater award.
CONCLUSION
The Board finds that appellant has not established that he is entitled to more than a two
percent impairment of his left lower extremity, for which he received a schedule award.

6

Id. at § 10.404(a).

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2009 is affirmed.
Issued: February 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

